Citation Nr: 0125627	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  00-11 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of Guillain-Barre syndrome, including weakness of 
the right leg.

2.  Entitlement to an increased (compensable) rating for 
residuals of Guillain-Barre syndrome, including weakness of 
the left leg.

3.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
back disorder.

4.  Entitlement to a 10 percent rating under the provisions 
of 38 C.F.R. § 3.324 based on multiple, noncompensable, 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from September 1972 to June 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's residuals of Guillain-Barre syndrome are 
manifested by subjective complaints of fatigue and weakness, 
but objective medical evidence of normal neurological 
findings, 5/5 muscle strength in the lower extremities, and 
an unremarkable gait.

3.  An unappealed May 1977 rating decision denied service 
connection for a back disorder.

4.  The evidence associated with the claims file subsequent 
to the May 1977 rating decision is not cumulative and 
redundant of evidence previously of record, and bears 
substantially upon the specific matter under consideration, 
such that it must be considered to decide fairly the merits 
of the claim for service connection for a back disorder.

5.  The medical evidence does not establish that a back 
disorder is causally related to the veteran's service, or is 
causally or etiologically related to the service-connected 
residuals of Guillain-Barre syndrome.

6.  The veteran is presently working as a groundskeeper.

7.  The evidence does not reflect that the veteran's service-
connected residuals of Guillain-Barre syndrome clearly 
interferes with normal employability.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
residuals of Guillain-Barre syndrome, including weakness of 
the right leg, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 
4.31, 4.124a, Diagnostic Code 8520 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159).

2.  The criteria for an increased (compensable) rating for 
residuals of Guillain-Barre syndrome, including weakness of 
the left leg, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 
4.31, 4.124a, Diagnostic Code 8520 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159).

3.  The May 1977 rating decision that denied service 
connection for a back disorder is final.  38 U.S.C.A. 
§ 7105(a)(c) (West 1991 & Supp 2001); 38 C.F.R. § 20.200 
(2001).

4.  New and material evidence has been presented to reopen 
the claim for service connection for a back disorder.  38 
U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 
(2001).

5.  A back disorder was not incurred in or aggravated by 
active service, and is not shown to be proximately due to or 
the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.310 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159).

6.  The requirements for entitlement to a 10 percent rating 
pursuant to 38 C.F.R. § 3.324, based on multiple, 
noncompensable, service-connected disabilities, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.324 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  This law 
sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  In that regard, the Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claims, and the RO has made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file.  Moreover, the veteran was 
provided a VA examination for peripheral nerves in July 2000.  
In December 2000, the veteran presented testimony at a 
hearing before the Board, via videoconference techniques.  
There is no indication that there are any outstanding VA or 
private medical treatment records pertinent to this appeal.  
As such, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal, and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  

I.  Increased Ratings

This appeal arises out of the veteran's claim that his 
service-connected residuals of Guillain-Barre syndrome have 
worsened, and that he has weakness in his legs as a result.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (2001).  When a question 
arises as to which of two ratings apply under a particular 
Diagnostic Code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making a 
disability evaluation.  See 38 C.F.R. § 4.1.  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Further, in 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  See 38 C.F.R. § 4.31.

A brief review of the history reveals that in September 1974 
rating decision, the veteran was awarded service connection 
for residuals of Guillain-Barre syndrome, with weakness in 
the right and left leg.  He was assigned a separate 10 
percent rating for each leg, effective from June 1974, the 
date of his service separation.  That decision was based on 
findings that during service, the veteran was hospitalized 
with Guillain-Barre syndrome.  Shortly following service 
separation, in a July 1974 VA examination the veteran 
complained of feeling "shaky" when going uphill, in that he 
felt that he did not have enough energy to push himself up 
the hill.  He also reported an inability to run, and stated 
that he could not stand for very long.  The diagnosis was 
residuals of Guillain-Barre syndrome, manifested by 
subjective complaints of weakness of the legs, shakiness, and 
numbness of the legs.  The examiner remarked that from a 
neurological point of view, the findings were "entirely 
normal."  However, subjectively, the veteran still had 
weakness of the legs, feelings of shakiness, and occasional 
numbness.  

The 10 percent rating for each leg remained in effect until a 
July 1976 rating decision, at which time the rating for each 
leg was reduced to noncompensable, effective from October 
1976.  That decision was based on findings in a May 1976 VA 
examination, which resulted in a diagnosis of residuals of 
Guillain-Barre syndrome, with minimal weakness of the 
extremities.  The physical and neurological examinations were 
normal, although the veteran still complained of some 
shakiness.  

A January 1977 VA examination report indicates that the 
entire neurological examination was negative.  The diagnosis 
was residuals of Guillain-Barre syndrome, with minimal 
stiffness of the legs.  

In October 1999, the RO received the veteran's claim for an 
increased (compensable) rating.  He was afforded a VA 
examination in January 2000.  Neurological cranial nerve 
examination was described as unremarkable.  Sensory 
examination was normal in both the upper and lower 
extremities.  The examiner was unable to detect any weakness 
on direct power testing, i.e., muscle strength was 5/5 in 
both the upper and lower extremities.  Gait was unremarkable.  
The examiner commented that upon examination, he did not find 
evidence of upper or lower extremity residual weakness from 
the Guillain-Barre syndrome.  The veteran had subjective 
weakness and fatigue, but the examiner stated that he was 
unable to support those complaints on physical examination.  
Although there was some bilateral ankle jerk and numbness in 
the toes, the examiner attributed those symptoms to a L4-5 
disc herniation.

In the veteran's Notice of Disagreement, received at the RO 
in March 2000, he indicated that his residuals of Guillain-
Barre syndrome had not improved since he was awarded the 10 
percent ratings from June 1974.  He complained of weakness in 
his muscles, and stated that his work was adversely affected 
by his condition.  

In the December 2000 hearing, the veteran testified that when 
he first developed Guillain-Barre syndrome, it affected 
"everything" except a couple of muscles in his face.  He 
was paralyzed and had to learn to walk.  He stated that since 
then, he has never been able to get his strength back, and he 
later developed problems with his back.  

The veteran is currently receiving a noncompensable rating 
for his residuals of Guillain-Barre syndrome (right leg and 
left leg) pursuant to the criteria for evaluating 
neurological conditions, including diseases of the peripheral 
nerves.  Paralysis of the sciatic nerve is assigned a 10 
percent rating for mild incomplete paralysis; a 20 percent 
for moderate incomplete paralysis; a 40 percent for 
moderately severe incomplete paralysis; and a 60 percent for 
severe incomplete paralysis, with marked muscular atrophy.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

When rating diseases of the peripheral nerves, the term 
"incomplete paralysis," with this and other peripheral 
nerve injuries, indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  See 38 C.F.R. § 4.124a.

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part above, but the Board finds that 
the preponderance of the evidence is against the veteran's 
claims for increased (compensable) ratings.  The medical 
evidence of record since the veteran has been separated from 
service has consistently indicated that neurological findings 
were normal.  At most, the symptomatology has included the 
veteran's complaints of weakness and shakiness in his legs.  
However, such complaints and symptoms are not confirmed by 
objective medical evidence.  The most recent VA examination, 
dated in July 2000, found that the veteran had 5/5 muscle 
strength in both his lower and upper extremities.  The 
examiner indicated that he was unable to detect any weakness 
on direct power testing.  It was noted that the veteran was 
working as a grounds keeper.  The veteran complained of back 
problems, and sensory testing revealed some numbness in the 
toes, as well as some ankle jerk loss.  However, the examiner 
attributed these findings and complaints to a back disorder, 
which the examiner concluded could not be attributed to the 
Guillain-Barre syndrome.  

In light of the absence of any objective medical evidence 
pertaining to the veteran's residuals of Guillain-Barre 
syndrome, including clinical evidence of weakness in the 
lower extremities, the Board does not find that compensable 
ratings are warranted under Diagnostic Code 8520, or any 
other related Diagnostic Code provision.  At most, the 
evidence supporting the veteran's claim consists of his own 
contentions and complaints of symptoms.  However, the medical 
evidence does not objectively confirm these complaints.  
Moreover, to the extent that the veteran does have some 
symptoms in his lower extremities, the medical evidence has 
attributed these symptoms to an unrelated back disorder.  In 
short, the Board finds that the preponderance of the evidence 
is against the veteran's claims for compensable ratings for 
residuals of Guillain-Barre syndrome, including weakness in 
the right and left lower extremities, and the appeal is 
denied.  

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
residuals of Guillain-Barre syndrome, including weakness in 
the right and left lower extremities, as well as any effects 
on the veteran's earning capacity and his ordinary activity.  
See 38 C.F.R. §§ 4.1, 4.2, 4.10.  The Board has also applied 
all pertinent aspects of 38 C.F.R. Parts 3 and 4.  In 
conclusion, the current medical evidence is consistent with 
no more than a noncompensable rating for residuals of 
Guillain-Barre syndrome, including weakness of the right leg, 
and a noncompensable rating for residuals of Guillain-Barre 
syndrome, including weakness of the left leg.  Should the 
veteran's disability picture change in the future, he may be 
assigned higher ratings.  See 38 C.F.R. § 4.1.  At present, 
however, there is no basis for a higher rating.  The Board 
has considered the benefit of the doubt rule in this case, 
but as the evidence is not in relative equipoise, that rule 
is not applicable in this case.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1990).

Finally, the Board acknowledges the veteran's statements and 
testimony of record that his disabilities on appeal have had 
an adverse impact on his employment.  The record reveals that 
the veteran has been employed as a grounds keeper.  The 
veteran testified at the December 2000 hearing that he does 
most of his work on tractors.  He also indicated that he had 
missed some time from work, but that his employer recognized 
his disability, and were somewhat lenient with him.  The 
Board points out that the VA Schedule for Rating Disabilities 
is premised on the average impairment in earning capacity 
resulting from service-connected diseases and injuries and 
their residuals.  See 38 C.F.R. § 4.1.  The effects of the 
veteran's residuals of Guillain-Barre syndrome are reflected 
in the currently assigned noncompensable ratings.  There is 
no evidence in the record, nor is it specifically contended 
otherwise, that the schedular criteria are inadequate to 
evaluate the veteran's disability on appeal.  Moreover, there 
is no evidence in the record that the veteran's disabilities 
have caused marked interference with employment or frequent 
hospitalizations, such that the schedular criteria are 
rendered inadequate to evaluate his disability.  As such, the 
Board finds no basis to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

II.  New and Material Evidence

The veteran is claiming service connection for a back 
disorder, as secondary to his service-connected residuals of 
Guillain-Barre syndrome.  A review of the record reveals that 
in a May 1977 rating decision, the RO denied service 
connection for a back disorder on the basis that there was no 
probative medical evidence establishing a causal relationship 
between the veteran's residuals of Guillain-Barre syndrome 
and his back disorder.  The veteran was notified of the May 
1977 rating decision and his appellate rights by VA letter 
dated in June 1977.  However, the veteran did not initiate an 
appeal as to that decision, and it became final.  See 
38 U.S.C.A. § 7105(a)(c).  In August 1999, the RO received a 
statement from the veteran indicating that he wished to 
reopen his claim.

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  When determining whether the claim should 
be reopened, the credibility of the newly submitted evidence 
is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  The Board notes that the definition of 
"new and material evidence," as set forth in 38 C.F.R. §  
3.156(a), was recently amended.  See 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §  
3.156(a)).  However, that new definition is only applicable 
for claims to reopen that were received on or after August 
29, 2001, and as such, is not applicable in the present case.  

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999).

As noted above in  this decision, during the pendency of this 
appeal there was a significant change in the law pertaining 
to veteran's benefits.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2001); 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

While the VCAA does not serve as a basis to reopen a claim 
(unless new and material evidence is presented), the law does 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board finds that the RO has informed 
the veteran of the evidence needed both to reopen his claim 
and to establish service connection, as set forth in various 
rating decisions, attached letters, and a statement of the 
case.  As such, the Board finds that although the RO did not 
have an opportunity to directly apply the VCAA, the 
requirements under that law as pertains to new and material 
evidence claims have been met, and the Board will proceed 
with appellate disposition.

In general, service connection may be awarded for 
disabilities resulting from an injury or disease that was 
incurred in or aggravated during active military service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Additionally, 
service connection may also be awarded for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a).

The basis of denial for service connection for a back 
disorder in the May 1977 rating decision was that the medical 
evidence had only indicated a possible relationship between 
the veteran's back disorder and his service-connected 
residuals of Guillain-Barre disease.  The RO found that it 
the medical evidence was too speculative to draw a conclusory 
relationship between the veteran's current back disorder and 
his service-connected Guillain-Barre disease.  

Evidence present at the time of the May 1977 rating decision 
included the veteran's service medical records, and VA 
examinations dated in July 1974, May 1976, and April 1977.  
The veteran's service medical records were silent as to any 
complaints or diagnosis of a back disorder.  The July 1974 VA 
examination was also silent as to a back disorder.  In the 
May 1976 VA examination, the veteran complained of problems 
with his lower back, including pain and weakness.  There was 
no diagnosis of a back disorder, or any medical opinion 
regarding causation of the back complaints, although the 
diagnosis was residuals of Guillain-Barre syndrome with 
minimal weakness of the extremities, but recurring weakness 
of the back.  The January 1977 VA examination reported the 
veteran's complaints of back pain.  The examining physician 
opined that it was "possible that the back condition is 
related to the Guillain-Barre syndrome though not directly." 

Evidence associated with the claims file following the May 
1977 rating decision includes private medical records 
reflecting treatment from April 1996 to August 1999, VA 
examination reports dated in January 2000 and July 2000, and 
a transcript from the hearing held in December 2000.  Both 
the VA examination reports contain a discussion of the 
relationship between the veteran's back disorder and his 
service-connected residuals of Guillain-Barre syndrome, and 
both conclude that there is no causal relationship.

The Board finds that in light of the VA examination reports 
dated in January 2000 and July 2000, new and material 
evidence has been presented to reopen the veteran's claim for 
service connection for a back disorder.  In that regard, the 
evidence missing at the time of the May 1977 rating decision 
was evidence of a medical nexus between the veteran's back 
disorder and his service-connected residuals of Guillain-
Barre syndrome.  The record at that time contained a medical 
opinion indicating that such a relationship was "possible," 
but there was no conclusory statement one way or the other.  
Since the time of the May 1977 rating decision, evidence has 
been associated with the claims file which directly discusses 
whether there is a causal relationship between the veteran's 
back disorder and his Guillain-Barre syndrome.  In fact, the 
July 2000 VA examination contains a comprehensive discussion 
on this point, as well as a conclusory finding.  As such, the 
Board finds that such evidence is new and material within the 
meaning of 38 C.F.R. § 3.156(a), and the claim is reopened.  

Having reopened the veteran's claim, the Board must ascertain 
whether the duty to assist has been satisfied.  As discussed 
earlier in this decision, during the pendency of this appeal 
the VCAA law was enacted, which contains a heightened duty to 
assist claimants establish claims for VA benefits.  In the 
present case, the Board has reviewed the record pertaining to 
the veteran's claim for service connection for a back 
disorder, and finds that the duty to assist has been 
satisfied.  The record contains the veteran's service medical 
records, and the veteran has been afforded two fairly recent 
VA examinations that directly address the issue.  Moreover, 
those examiners appeared to have reviewed the veteran's 
claims file and medical history.  Private medical records 
were obtained in this appeal, and there is no indication that 
there are any relevant records that have not yet been 
associated with the claims file.  The veteran was afforded a 
hearing in December 2000, and his contentions are of record.  
As such, the Board will proceed with appellate review.  

As noted in brief above, according to the law, service 
connection will be granted if it is shown that a veteran has 
a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease in active military service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Secondary service connection may be granted 
for a disability which is proximately due to or the result of 
an established service-connected disorder.  See 38 C.F.R. § 
3.310.  Secondary service connection includes instances in 
which an established service-connected disorder results in 
additional disability of another condition by means of 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995). 

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

In the present case, the veteran has essentially limited his 
arguments to principles of secondary service connection.  In 
other words, the veteran is not claiming that he directly 
incurred a back disorder during active service.  Rather, he 
is claiming that he developed a back disorder as a result of 
his service-connected residuals of Guillain-Barre syndrome.  
As such, the Board will focus its analysis on principles of 
secondary service connection.

As noted earlier, the veteran's service medical records are 
negative for any findings of a back disorder.  Following 
service separation, in a January 1977 VA examination, the 
veteran complained of back pain.  The examining physician 
opined that it was "possible that the back condition is 
related to the Guillain-Barre syndrome though not directly."  
The examiner indicated that he felt the back condition was 
indirectly related in that the stiffness remaining in the leg 
muscles (for which the veteran did exercises) probably 
resulted in muscle strain through overcompensation.  

More recently, in a January 2000 VA examination for the 
spine, the veteran was diagnosed with degenerative disc 
disease of the lumbar spine with a herniated L4-5 disc and 
chronic lumbosacral strain.  The examiner indicated that he 
had reviewed the veteran's claims file, as well as the 
veteran's complaints of back pain.  However, he stated "I 
cannot relate [the back symptoms] to his Guillain-Barre 
syndrome."  

In a July 2000 VA examination for peripheral nerves, the 
examiner presented a thorough review of the January 1977 VA 
medical opinion, as well as recent private medical records, 
including a MRI of the lumbar spine (which is of record).  
The examiner stated that the "underlying cause for the low 
back pain and the radiculopathy appears to be the multi-level 
degenerative changes and disc disease involving the lumbar 
spine."  He noted that the veteran had "bone mass density 
testing which was below normal and osteopenia could 
exacerbate degenerative arthritis of the lumbar spine."  
However, the examiner stated "I do not believe the 
osteopenia is a direct consequence of the Guillain-Barre 
syndrome."  He further stated "I do not believe that the 
low back condition can be attributed to the Guillain-Barre 
syndrome given that the patient does not have appreciable 
weakness."  "Support for my contention is that the patient 
remains employed as a grounds keeper, something that he could 
not do if he had significant weakness of the upper or lower 
extremities."

The Board has thoroughly reviewed the evidence of record, as 
summarized in part above.  However, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a back disorder, either as 
directly due to service, or as proximately due to his 
service-connected residuals of Guillain-Barre syndrome, and 
the appeal must be denied.  The evidence is clear in this 
case that the veteran currently has a back disorder.  Both VA 
and private medical evidence supports this finding.  The 
question in this case is whether there is a causal 
relationship between the veteran's current back disorder and 
his active service, or more significantly, whether the back 
disorder is proximately due to his service-connected 
residuals of Guillain-Barre syndrome.  There is no evidence 
that the veteran incurred a back disorder during service, and 
in fact, the veteran does not contend such.  The veteran 
maintains that his Guillain-Barre syndrome led to his back 
problems.  However, the medical evidence is substantially 
against the veteran's claim.

At most, the January 1977 VA examination report contains an 
opinion that it is "possible that the back condition is 
related to the Guillain-Barre syndrome."  However, the Board 
finds that this statement is far outweighed by the recent VA 
opinions set forth in the January 2000 and July 2000 VA 
examination reports, which conclude that there is no 
relationship between the two disorders.  

It is the Board's responsibility to assess the credibility 
and weight given to evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993); citing Woods v. Derwinski, 1 Vet. App. 
190, 192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches; 
as is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  In the present case, the Board finds that the recent 
VA examination reports are probative, as the examiners 
appeared to have thoroughly reviewed the veteran's medical 
history, current complaints and symptoms, and offered well-
reasoned opinions.  The Board accepts these opinions, and 
finds that in light of the January 2000 and July 2000 VA 
examination reports, which contain opinions that the 
veteran's back disorder is not related to his residuals of 
Guillain-Barre syndrome, the preponderance of the evidence is 
against the veteran's claim for service connection, and his 
appeal must be denied.    

The Board acknowledges the veteran's testimony and 
contentions regarding his belief that his back disorder was 
caused by his service-connected residuals of Guillain-Barre 
syndrome.  However, as the veteran is a lay person with no 
apparent medical expertise or training, he is not competent 
to provide an opinion as to the etiology or causation of a 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  In the present case, the medical evidence, as 
discussed above, is simply against the veteran's claim.

In conclusion, the preponderance of the evidence is against 
the claim for service connection for a back disorder.  As 
such, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran, the benefit-of-the-doubt rule is not applicable, and 
the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  

III.  38 C.F.R. § 3.324.

The veteran is claiming entitlement to a 10 percent rating 
based on his multiple service-connected disabilities, which 
are rated noncompensable.  

According to 38 C.F.R. § 3.324, whenever a veteran is 
suffering from two or more separate permanent service-
connected disabilities of such character as clearly to 
interfere with normal employability, even though none of the 
disabilities may be of compensable degree under the Schedule 
for Rating Disabilities, the rating agency is authorized to 
apply a 10 percent rating, but not in combination with any 
other rating.  

The Board has reviewed the record with respect to the 
veteran's service-connected disabilities and his 
employability, but finds that the evidence does not indicate 
that the veteran's service-connected disabilities are of such 
a nature as to clearly interfere with normal employability.  
Service connection is presently in effect for residuals of 
Guillain-Barre syndrome, including weakness of the right and 
left lower extremities.  The veteran is presently assigned a 
noncompensable rating for each of his lower extremities.  As 
discussed in Part I of this decision regarding the veteran's 
claims for increased ratings, there are no clinical findings 
that the veteran's service-connected disabilities are 
currently symptomatic.  The veteran's muscle strength in his 
lower extremities is normal, neurological examination is 
normal, and gait is unremarkable.  The record reveals that 
the veteran is working as a grounds keeper, and sits on a 
tractor most the time.  While the veteran has indicated that 
his disabilities have adversely interfered with his job, 
there is no evidence of record (other than the veteran's own 
contentions) that his service-connected disabilities have 
interfered with his job.  

The Board recognizes that the veteran has been diagnosed with 
a back disorder, and there are positive clinical findings of 
record associated with this back disorder, which may 
interfere with the veteran's ability to perform ordinary 
activities, including some activities required for his job.  
However, the standard for application of 38 C.F.R. § 3.324 is 
that service-connected disabilities clearly interfere with 
normal employability.  In the present case, the Board finds 
no evidence that the veteran's service-connected residuals of 
Guillain-Barre syndrome interfere with normal employability, 
and the appeal is denied.  


ORDER

An increased (compensable) rating for residuals of Guillain-
Barre syndrome, including weakness of the right leg, is 
denied.

An increased (compensable) rating for residuals of Guillain-
Barre syndrome, including weakness of the left leg, have not 
been met, is denied.

New and material evidence has been presented to reopen a 
claim for entitlement to service connection for a back 
disorder, and to this extent, the appeal is allowed.

Service connection for a back disorder is denied.

The claim for entitlement to a 10 percent rating under the 
provisions of 38 C.F.R. § 3.324 based on multiple, 
noncompensable, service-connected disabilities, is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

